UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                        UNITED STATES

                                                    v.

                               Airman Basic CHAD E. SMITH
                                   United States Air Force

                                            ACM S32175

                                             8 July 2014

         Sentence adjudged 27 Aug 2013 by SPCM convened at Keesler Air Force
         Base, Mississippi. Military Judge: Shaun Speranza (sitting alone).

         Approved Sentence: Bad-conduct discharge, confinement for 90 days.

         Appellate Counsel for the Appellant: Captain Michael A. Schrama.

         Appellate Counsel for the United States: Colonel Don M. Christensen;
         Major Daniel J. Breen; and Gerald R. Bruce, Esquire.

                                                 Before

                             ALLRED, MITCHELL, and WEBER
                                 Appellate Military Judges

                   This opinion is subject to editorial correction before final release.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).
Accordingly, the approved findings and sentence are AFFIRMED.


             FOR THE COURT


             LEAH M. CALAHAN
             Deputy Clerk of the Court